 



Exhibit 10.31
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) is made
and entered into as of the 25th day of February, 2008, by and between HearUSA,
Inc., a Delaware corporation (the “Company”), and Stephen J. Hansbrough
(“Employee”).
Background:
          (a) Employee has been serving as the President and Chief Executive
Officer of the Company prior to the date hereof pursuant to the terms of an
Employment Agreement dated effective August 31, 2005.
          (b) From and after February 25, 2008, the Company and Employee wish to
continue their relationship, but pursuant to the terms and conditions provided
herein.
Agreement
     In consideration of the mutual promises hereinafter set forth, IT IS HEREBY
AGREED as follows:
          1. Employment. Employee shall continue to be employed by the Company,
with such continued employment to be under the terms and conditions set forth
herein, and Employee hereby accepts such continued employment upon the terms and
conditions set forth herein. The Employment Agreement between the parties dated
effective August 31, 2005, is hereby superseded in its entirety by this
Agreement.
          2. Term of Employment. The term of this Agreement shall commence on
the date first set forth above and shall end on the third anniversary of such
date (the “Initial Employment Period”), and shall continue in effect for
successive periods of one year thereafter unless either the Company or Employee
gives written notice of non-renewal at least 90 days prior to the end of the
then current term of this Agreement, or unless sooner terminated as provided in
Section 6, 7 or 8 hereof. The Initial Employment Period and any renewal terms of
this Agreement are referred to herein as the “Term of Employment.”
          3. Location of Employment. Employee will continue to be located at the
Company’s corporate offices in West Palm, Florida.
          4. Duties.
               (a) Employee shall serve in a full-time capacity with the title
of President and Chief Executive Officer, reporting to the Board of Directors of
the Company, and the Employee shall have the authority, duties, responsibilities
and status (including office, title and reporting requirement) associated with
the office of President and Chief Executive Officer (including those
contemplated by the Company’s bylaws).

 



--------------------------------------------------------------------------------



 



               (b) Employee shall be authorized by the Board of Directors to
employ reasonable discretion in performing Employee’s responsibilities.
               (c) Employee shall have such further duties and responsibilities,
not inconsistent with such position, as shall be assigned to the Employee by the
Board of Directors of the Company.
               (d) Employee shall devote his full business time and attention
and such skill, energy and best efforts as may be necessary for the faithful
performance of duties assigned to Employee.
          5. Compensation.
               (a) During the Term of Employment, the Company shall pay
Employee, as compensation for his services during the Employment Period, a base
salary (the “Base Salary”) at a rate of Four Hundred Twenty Thousand Dollars
($420,000.00) per year, such Base Salary to be payable in accordance with the
Company’s usual payment practices and to be subject to adjustment from time to
time as may be agreed between the Employee and the Company. Employee shall be
entitled to participate in the Company’s current employee benefit plans, and
will in the future be entitled to participate in any new employee benefit plans
that are put in place for the Company executive officers, provided that any such
plans shall be subject to the approval of the Board of Directors. Additionally,
Employee shall be entitled to such prerogatives of office as are the Company’s
current practice, subject to the right of the Company to revise such practices.
               (b) The Employee will be eligible to participate in the equity
compensation plans of the Company, including the HearUSA 2007 Incentive
Compensation Plan, subject to the discretion of the Board of Directors of the
Company.
               (c) The Employee will be eligible to participate in the Company’s
cash incentive plan, the terms of which shall be subject to the discretion of
the Board of Directors of the Company.
               (d) All compensation shall be subject to customary withholding
taxes and other employment taxes as required with respect thereto.
          6. Termination of Employment by the Company by Reason Other Than
Change in Control. This Agreement and Employee’s employment may be terminated by
the Company by reason other than a Change in Control as defined in Section 8 as
follows:
               (a) At the election of the Company, upon thirty days’ prior
written notice to Employee in the event Employee becomes disabled and such
disability continues for a period exceeding three (3) consecutive months. In the
event of a disagreement concerning the existence of any such disability, the
matter shall be resolved by a disinterested licensed physician chosen by the
Company.
               (b) At the election of the Company, for “Cause” immediately upon
notice by the Company to the Employee. “Cause” shall mean:

2



--------------------------------------------------------------------------------



 



               (i) willful or prolonged absence from work by the Employee (other
than by reason of disability) or failure, neglect or refusal by the Employee to
perform his duties and responsibilities hereunder;
               (ii) material breach by the Employee of any of the covenants
contained in this Agreement;
               (iii) the Employee’s commission of fraud or dishonesty against
the Company, its subsidiaries, parent, affiliates or their respective officers,
directors, stockholders or employees; conduct intended to injure or having the
effect of injuring the reputation, business or business relationships of the
Company, its subsidiaries, parent or affiliates or their respective officers,
directors or employees;
               (iv) upon a charge by a governmental entity against the Employee
of any crime involving moral turpitude or which could reflect unfavorably upon
the Company or upon the filing of any civil action involving the Employee and a
charge of embezzlement, theft, fraud or other similar act; or
               (v) failure or refusal of Employee to materially comply with the
policies, standards and regulations of the Company as from time to time may be
made known to Employee.
               (c) At the election of the Company, at any time, without Cause
immediately upon notice by the Company to Employee.
               (d) Upon termination of this Agreement by the Company by reason
other than a Change in Control as defined in Section 8, all rights and
obligations of the parties hereunder shall cease, except: (a) if this Agreement
and Employee’s employment are involuntarily terminated without Cause by the
Company prior to the end of the Term of Employment in accordance with Section
6(c) above; or (b) if the Company gives written notice of non-renewal of this
Agreement pursuant to Section 2 above and Employee was willing and able to
continue performing his duties under this Agreement, then
               (i) Employee shall receive a lump sum of his Base Salary times
two and the cash bonus to which the Employee would have been entitled absent the
termination, assuming that all performance targets would have been met, which
lump sum shall be paid upon termination of Employee’s employment or as soon as
administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which Employee’s employment terminates,
               (ii) Employee’s health insurance and life insurance benefits
shall continue for a period of 24 months after such termination, and
               (iii) vesting of Employee’s unvested options shall be accelerated
by 12 months and may be exercised by Employee for such post-termination period
as is prescribed by such option agreements and related stock plan(s).

3



--------------------------------------------------------------------------------



 



               (e) Nothing contained herein will be construed to prevent
Employee from seeking or obtaining other employment in the event the employment
of Employee is terminated by the Company without Cause. Termination of
employment pursuant to this Section 6 or otherwise shall not terminate or
otherwise affect the rights and obligations of the parties pursuant to
Sections 9 through 12 and Section 15 hereof.
          7. Termination of Employment by Employee by Reason Other Than Change
in Control. Employee may terminate his employment with the Company at any time
and for any reason, such termination to be effective immediately upon notice by
Employee to the Company. Termination of employment pursuant to this Section 7 or
otherwise shall not terminate or otherwise affect the rights and obligations of
the parties pursuant to Sections 9 through 12 and Section 15 hereof.
          8. Change in Control. For the purposes of this Agreement,
               (a) “Change in Control” shall mean the effective date of any of
the following events occurring during the term of Employee’s employment:
(a) consummation of any consolidation, merger, statutory share exchange or other
business combination as a result of which persons who were stockholders of the
Company immediately prior to the effective date thereof beneficially own less
than 50% of the combined voting power in the election of directors of the
surviving or resulting entity following the effective date; (b) individuals who,
as of the date hereof, constitute the Board of Directors of the Company cease
for any reason to constitute at least a majority of the Board of Directors of
the Company, provided that any person who is elected as a director subsequent to
the date hereof by a vote of, or upon the recommendation of, at least a majority
of the directors comprising the current Board (other than an individual whose
initial assumption of office is in connection with an actual or threatened
election contest relating to the election of the directors of the Company) shall
be considered a member of the current Board for these purposes; (c) consummation
of any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) of all or substantially all of the assets of the
Company; (d) shareholder approval of any plan or proposal for the liquidation or
dissolution of the Company; or (e) acquisition of beneficial ownership by any
“person” or “group” (as such term is used Sections 13(d) and 14(d)(2) of the
Exchange Act) of securities representing twenty percent (20%) or more of the
combined voting power in the election of the Company’s directors, provided such
acquisition has not been approved by at least a majority of the members of the
Board of Directors in office immediately prior to the acquisition.
               (b) “Good Reason” shall mean, the occurrence of one or more of
the following conditions without the consent of Employee, provided Employee
provides notice to the Company of the existence of the applicable condition(s)
within 90 days of the initial existence of the condition(s) and the Company
fails to remedy the condition(s) within 30 days of receipt of such notice
(1) the scope of Employee’s responsibilities and/or discretion is/are materially
diminished; or (2) the Company requires Employee to relocate his place of
employment to a location greater than 100 miles from the Company’s current
corporate headquarters in West Palm Beach, Florida; or (3) Employee’s Base
Salary is reduced by an amount greater than 25% and such reduction is not
pursuant to a Company-wide employee salary reduction plan or program.

4



--------------------------------------------------------------------------------



 



               (c) If there is a Change in Control of the Company and (a) this
Agreement and Employee’s employment are involuntarily terminated without Cause
by the Company, or (b) Employee terminates his employment under this Agreement
for Good Reason (as defined above) within eighteen months of the Change in
Control, provided that such Good Reason arises after the Change in Control, then
               (i) Employee shall receive a lump sum of his Base Salary times
three and the cash bonus to which the Employee would have been entitled absent
the termination, assuming that all performance targets would have been met,
which lump sum shall be paid upon termination of Employee’s employment or as
soon as administratively practicable thereafter, but in no event later than the
fifteenth (15th) day of the third (3rd) month following the end of the calendar
year in which the Employee’s employment terminates;
               (ii) Employee’s health insurance and life insurance benefits
shall continue for a period of 36 months after such termination;
               (iii) all of Employee’s unvested options, if any, shall
immediately vest and may be exercised by Employee for such post-termination
period as is prescribed by such option agreements and related stock plan(s); and
               (iv) all of the Employee’s performance-based restricted stock, if
any, shall immediately vest and it shall be assumed that all performance targets
for the restricted stock had been achieved.
Notwithstanding the foregoing, if it is determined that any payment or
distribution by the Company to or for the benefit of Employee (“Payments”) would
be subject to the excise tax imposed by Section 4999 of the Internal Revenue
Code, then the Payments shall be reduced to the greatest amount that could be
paid to Employee without giving rise to any such excise tax.
               (d) Termination of employment pursuant to this Section 8 or
otherwise shall not terminate or otherwise affect the rights and obligations of
the parties pursuant to Sections 9 through 12 and Section 15 hereof.
          9. Third-Party Confidentiality. Employee acknowledges that the Company
has disclosed that the Company is now, and may be in the future, subject to
duties to third parties to maintain information in confidence and secrecy. By
executing this Agreement, Employee consents to be bound by any such duty owed by
the Company to any third party.
          10. Confidentiality; Return of Property.
               (a) Employee acknowledges that Employee’s work for the Company is
expected to bring him into close contact with various confidential business data
of the Company, its contracting parties, affiliates and customers not readily
available to the public. Accordingly, Employee:

5



--------------------------------------------------------------------------------



 



               (i) covenants and agrees that (A) during the Term of Employment,
except pursuant to appropriate safeguards on confidentiality and only in
connection with the business of the Company and (B) after the Term of
Employment, on any basis for any reason, Employee shall not use or disclose to
anyone except authorized personnel of the Company or the Company’s Affiliates
(as defined below), whether or not for his benefit or otherwise, any
confidential matters (collectively, “Confidential Matters”) concerning the
Company or its suppliers, consultants, agents, other contracting parties or
customers, whether such customers are deemed former, current or potential
customers (collectively, the “Clients”), including without limitation all
confidential technical information of the Company, secrets, trade secrets,
proprietary software, copyrights, Client lists, lists of employees, confidential
evaluations, mailing lists, details of consultant contracts, pricing policies,
sales data and reports, margins, operational methods and processes, plans,
financial information and other confidential business affairs, learned by
Employee concerning the Company, its Clients or a third party, including without
limitation any subsidiaries, partners, affiliates, shareholders, employees,
lenders, suppliers, consultants, agents or joint venture partners of the Company
(collectively, “Affiliates”); and
               (ii) covenants and agrees that (A) all confidential memoranda,
notes, lists (including, without limitation, mailing and Client lists), records
and other confidential documents, whether in written, electronic or other form
(and all copies thereof) made or compiled by Employee or made available to him
concerning the Company, its Clients and any Affiliates are the sole property of
the Company, and (B) if such documents are in the possession or control of the
Employee, the Employee shall deliver them, without retaining any copies thereof,
to the Company promptly at the time of the Employee’s termination of employment
or at any other time upon request by the Company.
               (b) Section 10 shall not apply to any information that: (i) is
publicly available or becomes publicly available through no act or fault of
Employee; (ii) is made known to Employee by a third party who did not obtain it
directly or indirectly from the Company; (iii) is independently developed by
Employee without use of the Company’s information as evidenced by credible
written records of Employee; or (iv) is information required to be disclosed by
operation of law, governmental regulation or court order provided that, if
Employee determines that such disclosure might be required, Employee will
promptly notify the Company and provide the Company, to the extent practicable,
an opportunity to seek a protective order or other appropriate remedy to prevent
such disclosure.
               (c) Upon the termination of the Employee’s employment hereunder
for any reason, the Employee shall promptly return to the Company any property
owned by the Company or furnished to the Employee by the Company for use in
connection with Employee’s services hereunder.
          11. Noncompetition/Conflicts of Interest.
               (a) The Employee covenants and agrees that the Employee shall
not, directly or indirectly, as a principal, employee, partner, consultant,
agent or otherwise, compete

6



--------------------------------------------------------------------------------



 



or assist in a Competitive Activity anywhere in the United States during the
Term of Employment and for a period of two years after the termination of this
Agreement (the “Restricted Period”) without the express prior written consent of
the Company; provided, however, that the running of the Restricted Period shall
be tolled during any period of time in which Employee violates the provisions of
this Section. “Competitive Activity” means the promotion, marketing or sale of
hearing care products and services.
               (b) During the Restricted Period, Employee shall not, directly or
indirectly, alone or in concert with others, solicit or encourage any employee
of the Company, or an employee of any person or entity with which the Company
has an agreement through which the Company and the person or entity are to act
in concert with respect to the business of the Company, to leave their
respective employment or hire any employee of the Company.
          12. Acknowledgment Regarding Restrictions. Employee recognizes and
agrees that the restraints contained in Section 11 are reasonable in view of the
Company’s legitimate interests in protecting its business. Employee further
acknowledges that the limitations contained in Section 11 are reasonable as to
the duration in time, as to geographic scope and as to the nature of the
activities restricted. However, in the event an appropriate court determines
that the provisions of Section 11 are excessively broad as to duration,
geographic scope, prohibited activities or otherwise, the parties agree that
Section 11 may be reduced or curtailed to the extent necessary to render it
enforceable.
          13. Vacation and Holidays. The Employee shall be entitled to vacation
allowance and holidays in accordance with the policies of the Company as in
effect from time to time for its employees.
          14. Non-Waiver of Rights. The Company’s failure to enforce at any time
any of the provisions of this Agreement or to require at any time performance by
the Employee of any of the provisions hereof shall in no way be construed to be
a waiver of such provisions or to affect either the validity of this Agreement,
or any part of it, or the right of the Company thereafter to enforce each and
every provision in accordance with the terms of this Agreement.
          15. The Company’s Right to Injunctive Relief. In the event of a breach
or threatened breach of any of Employee’s duties and obligations under the terms
and provisions of Section 10 or Section 11, Employee agrees that the Company
shall be entitled to a temporary restraining order and a preliminary and
permanent injunction to prevent such breach or threatened breach because the
harm which might result to the Company’s business as a result of any
noncompliance by Employee with any of the provisions of Section 10 or Section 11
may be irreparable. Employee acknowledges that the Company’s entitlement to
injunctive relief shall be in addition to the Company’s entitlement to damages.
          16. Assignments. This Agreement shall be freely assignable by the
Company and shall inure to the benefit of, and be binding upon, the Company, its
successors and assigns and/or any other corporate entity which shall succeed to
the business being operated by the Company, but, being a contract for personal
services, neither this Agreement nor any rights hereunder are assignable by the
Employee.

7



--------------------------------------------------------------------------------



 



          17. Governing Law. This Agreement shall be interpreted in accordance
with and governed by the laws of the State of Delaware without regard to its
conflict of law rules.
          18. Amendments. No modification, amendment or waiver of any of the
provisions of this Agreement shall be effective unless in writing and signed by
the parties hereto.
          19. Notices. Any notices to be given by either party hereunder shall
be in writing and shall be deemed to have been duly given if delivered or
mailed, certified or registered mail, postage prepaid, as follows: to the
Company at 1250 Northpoint Parkway, West Palm Beach, Florida 33407, Attention:
Board of Directors; and to Employee at the address set forth beneath his
signature below; or to such other address as may have been furnished to the
other party in writing.
          20. Entire Agreement. This Agreement is the entire agreement between
the parties and supersedes any previous oral or written agreement or
understanding between the Company and the Employee with respect to the subject
matter hereof. There are no representations, warranties, promises or
undertakings between the parties relating to the subject matter of this
Agreement other than those set forth herein.
          21. Severability. If any provision of this Agreement shall be
determined to be illegal or unenforceable, the remaining provisions of this
Agreement shall remain in full force and effect, and this Agreement shall be
construed as if the illegal or unenforceable provision were not a part hereof,
so long as the remaining provisions of this Agreement shall be sufficient to
carry out the overall intent of the parties as expressed herein.
          22. Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          23. Headings. The headings in this Agreement are for reference
purposes only and shall not in any way affect the meaning or interpretation of
this Employment agreement.

8



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Employment
Agreement as of the date first above written.

            HearUSA, Inc.
      By:   /s/ Thomas W. Archibald         Thomas W. Archibald, Chairman       
Compensation Committee of the Board of Directors        EMPLOYEE
      /s/ Stephen J. Hansbrough       Stephen J. Hansbrough           

9